HANEY, Circuit Judge.
In our opinion herein we held that the decision in this case was controlled by what we said in Perata v. Commissioner, 89 F. (2d) 550, decided on the same day.
For reasons indicated in our order on rehearing of this date made in Perata v. Commissioner, 90 F.(2d) 498, wherein that case was remanded to the Board for decision under our holding therein, it is ordered that this case be remanded to the Board of Tax Appeals, with leave to consider such additional evidence as may be presented by the parties, and determine what, if any, is the taxpayer’s liability for the taxable year 1928.
Petition for rehearing denied.